--------------------------------------------------------------------------------

Exhibit 10.2


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ALLIANCE DATA SYSTEMS CORPORATION
2010 OMNIBUS INCENTIVE PLAN




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of
February 18, 2014 (the “Grant Date”) by and between Alliance Data Systems
Corporation (the “Company”) and [PARTICIPANT NAME] (the “Participant”) who is an
employee of the Company or one of its Affiliates, evidences the grant by the
Company of an award of restricted stock units (the “Award”) to the Participant
and the Participant’s acceptance of the Award in accordance with the provisions
of the Alliance Data Systems Corporation 2010 Omnibus Incentive Plan (the
“Plan”).  The Company and the Participant agree as follows:
 
1.           Basis for Award.  The Award is made under the Plan pursuant to
Section 6(f) and 6(g) thereof for service rendered to the Company by the
Participant.
 
2.           Restricted Stock Units Awarded.
 
(a)           The Company hereby awards to the Participant, in the aggregate,
[SHARES GRANTED] Restricted Stock Units which shall be subject to the conditions
set forth in the Plan and this Agreement.
 
(b)           Restricted Stock Units shall be evidenced by an account
established and maintained for the Participant, which shall be credited for the
number of Restricted Stock Units granted to the Participant.  By accepting this
Award, the Participant acknowledges that the Company does not have an adequate
remedy in damages for the breach by the Participant of the conditions and
covenants set forth in this Agreement and agrees that the Company is entitled to
and may obtain an order or a decree of specific performance against the
Participant issued by any court having jurisdiction.
 
(c)           Except as provided in the Plan or this Agreement, prior to vesting
as provided in Sections 3 of this Agreement, the Restricted Stock Units will be
forfeited by the Participant and all of the Participant’s rights to stock
underlying the Award shall immediately terminate without any payment or
consideration by the Company in the event of a Participant’s termination of
employment as provided in Section 4 below.
 
3.           Vesting
 
(a)           Subject to Sections 2 and 4 of this Agreement, the restrictions on
the Award will lapse as set forth in Section 3(b) below; provided, that, the
Participant is employed on each Vesting Date by the Company or an Affiliate.  As
soon as practicable after the Award vests and consistent with Section 409A of
the Code, payment shall be made in Stock (based upon the Fair Market Value of
the Stock on the day all restrictions lapse).  The Committee shall cause the
Stock to be electronically delivered to the Participant’s electronic account
with respect to such Stock free of all restrictions.  Pursuant to Section 11,
the number of shares delivered shall be net of the number of shares withheld for
satisfaction of Withholding Taxes, if any.
 

 
1

--------------------------------------------------------------------------------

 

(b)           The restrictions described in this Agreement will lapse upon
determination by the Board or the Compensation Committee of the Board that the
Company’s Earnings Before Taxes (EBT) for the period from January 1, 2014 to
December 31, 2014 meets the vesting criteria set forth in the 2014 ADS EBT
Performance Chart shown below.  Upon such determination, the restrictions will
lapse with respect to 33% upon the day of the first anniversary of the date of
grant; an additional 33% of the Award will become vested on the day of the
second anniversary of the date of grant; and the final 34% of the Award will
become vested on the day of the third anniversary of the date of
grant; provided, that, the Participant is employed by the Company on each
Vesting Date.  If the Participant ceases to be employed by the Company at any
time prior to a Vesting Date, any and all unvested Restricted Stock Units shall
automatically be forfeited upon such cessation of service.
 
The aggregate number of Restricted Stock Units on which restrictions will lapse
on each Vesting Date will be determined in accordance with the following 2014
ADS EBT Performance Chart.  For example, if the Company’s EBT for the period
from January 1 through December 31, 2014 is determined by the Board or the
Compensation Committee of the Board to be $849 million, then restrictions on
75.0% of the total Award will lapse, with restrictions on 33% of the 75.0%
lapsing upon the day of the first anniversary of the date of grant, restrictions
on 33% of the 75.0% lapsing on the day of the second anniversary of the date of
the grant, and restrictions on 34% of the 75.0% lapsing on the day of the third
anniversary of the date of the grant, provided the Participant is employed by
the Company on each Vesting Date:
 
 

 
2014
ADS
EBT
%
Achieved
%
Payout
   
$805
90%
50%
   
$814
91%
55%
   
$822
92%
60%
   
$831
93%
65%
   
$840
94%
70%
   
$849
95%
75%
   
$858
96%
80%
   
$867
97%
85%
   
$876
98%
90%
   
$885
99%
95%
   
$894
100%
100%
   
$903
101%
105%
   
$912
102%
110%
   
$921
103%
115%
   
$930
104%
120%
   
$939
105%
125%
   
$948
106%
130%
   
$957
107%
135%
   
$966
108%
140%
   
$974
109%
145%
   
$983
110%
150%
 

 
4.           Termination of Employment.  Unless otherwise determined by the
Committee at time of grant or thereafter or as otherwise provided in the Plan,
any unvested portion of any outstanding Award held by a Participant at the time
of termination of employment or other service for any reason will be forfeited
upon such termination.
 

 
2

--------------------------------------------------------------------------------

 

5.           Company; Participant.
 
(a)           The term “Company” as used in this Agreement with reference to
employment shall include the Company and its Affiliates, as appropriate.
 
(b)           Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the beneficiaries, the executors, the administrators, or the person
or persons to whom the Restricted Stock Units may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
 
6.           Adjustments; Change in Control.
 
(a)           In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Stock or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, liquidation, dissolution, or other similar corporate transaction or
event, affects the Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of  the number and kind of shares that may be issued in respect of
Restricted Stock Units.  In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any
Affiliate or the financial statements of the Company or any Affiliate or in
response to changes in applicable laws, regulations, or accounting
principles.  Notwithstanding the foregoing, no such adjustment shall be
authorized with respect to Awards subject to Section 6(g) of the Plan to the
extent that such authority could cause such Awards to fail to qualify as
“qualified performance-based compensation” under Section 162(m)(4)(C) of the
Code.
 
(b)           In connection with a Change in Control, the Committee may, in its
sole discretion, accelerate the vesting and/or the lapse of restrictions with
respect to the Award.  If the Award is not assumed, substituted for an award of
equal value, or otherwise continued after a Change in Control, the Award shall
automatically vest prior to the Change in Control at a time designated by the
Committee.  Timing of any payment or delivery of shares of Stock under this
provision shall be subject to Section 409A of the Code.
 
(c)           All outstanding Restricted Stock Units shall immediately vest upon
a termination of employment by the Company without Cause, within twelve months
after a Change in Control.
 
7.           Clawback.  Notwithstanding anything in the Plan or this Agreement
to the contrary, in the event that the Participant breaches any nonsolicitation,
noncompetition or confidentiality agreement entered into with, or while acting
on behalf of, the Company or any Affiliate, the Committee may (a) cancel the
Award, in whole or in part, whether or not vested, and/or (b) require such
Participant or former Participant to repay to the Company any gain realized or
payment or shares received upon the exercise or payment of, or lapse of
restrictions with respect to, such Award (with such gain, payment or shares
valued as of the date of exercise, payment or lapse of
restrictions.  Notwithstanding anything in the Plan or any Agreement to the
 

 
3

--------------------------------------------------------------------------------

 

contrary, if any of the Company’s financial statements are required to be
restated due to errors, omissions, fraud, or misconduct, the Committee may, in
its sole discretion but acting in good faith, direct the Company to recover all
or a portion of any Award or any past or future compensation from any
Participant or former Participant with respect to any fiscal year of the Company
for which the financial results are negatively affected by such restatement.
Such cancellation or repayment obligation shall be effective as of the date
specified by the Committee.  Any repayment obligation may be satisfied in shares
of Stock or cash or a combination thereof (based upon the Fair Market Value of
the shares of Stock on the date of repayment) and the Committee may provide for
an offset to any future payments owed by the Company or any Affiliate to the
Participant if necessary to satisfy the repayment obligation; provided, however,
that if any such offset is prohibited under applicable law, the Committee shall
not permit any offsets and may require immediate repayment by the Participant.
 
8.           Compliance with Law.  Notwithstanding any of the provisions hereof,
the Company will not be obligated to issue or deliver any Stock to the
Participant hereunder, if the exercise thereof or the issuance or delivery of
such Stock shall constitute a violation by the Participant or the Company of any
provisions of any law or regulation of any governmental authority.  Any
determination in this connection by the Committee shall be final, binding and
conclusive.  The Company shall in no event be obliged to register any securities
pursuant to the Securities Act of 1933 (as now in effect or as hereafter
amended) or to take any other affirmative action in order to cause the issuance
or delivery of Stock pursuant thereto to comply with any law or regulation of
any governmental authority.
 
9.           No Right to Continued Employment.  Nothing in this Agreement or in
the Plan shall be construed as giving any employee or other person the right to
be retained in the employ or service of the Company or any Subsidiary, nor shall
it interfere in any way with the right of the Company or any Subsidiary to
terminate any employee’s employment or other person’s service at any time.
Participant acknowledges and agrees that the continued vesting of the Restricted
Stock Units granted hereunder is premised upon attainment of the performance
goals set forth herein and vesting of such Restricted Stock Units shall not
accelerate upon termination of employment for any reason unless specifically
provided for herein.
 
10.           Representations and Warranties of Participant.  The Participant
represents and warrants to the Company that:
 
(a)           Agrees to Terms of the Plan.  The Participant has received a copy
of the Plan and has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.  In the event
of a conflict or inconsistency between the terms and provisions of the Plan and
the provisions of this Agreement, the Plan shall govern and control.  All
capitalized terms not defined herein shall have the meaning ascribed to them as
set forth in the Plan.  The Participant acknowledges that there may be tax
consequences upon the vesting of Restricted Stock Units or later disposition of
the shares of Stock once the Award has vested, and that the Participant should
consult a tax adviser prior to such time.
 
(b)           Cooperation.  The Participant agrees to sign such additional
documentation as may reasonably be required from time to time by the Company.
 

 
4

--------------------------------------------------------------------------------

 

11.           Taxes and Share Withholding.  At such time as the Participant has
taxable income in connection with an Award (a “Taxable Event”) and prior to the
issuance of shares of Stock, the Company has the right to require the
Participant to pay to the Company an amount in cash, or the Company may withhold
a portion of shares then issuable to the Participant having an aggregate Fair
Market Value equal to, but not in excess of an amount equal to, the minimum
federal, state, local and/or foreign withholding obligations along with other
amounts as may be required by law to be withheld by the Company in connection
with the Taxable Event (the “Withholding Taxes”).  The Participant may be given
the opportunity to make a written election to deposit cash in Participant’s
electronic account or to have withheld a portion of shares of Stock issuable to
Participant upon vesting of the Restricted Stock Units, having an aggregate Fair
Market Value equal to the Withholding Taxes in connection with the Taxable
Event.
 
12.           Rights as Stockholder.  The Participant shall have no rights as a
stockholder with respect to any Restricted Stock Unit until he shall have become
the holder of record of such Stock, and no adjustment shall be made for
dividends or distributions or other rights for which the record date is prior to
the date upon which Participant shall become the holder of record thereof.
 
13.           Notice.  Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided;
provided, that, unless and until some other address be so designated, all
notices or communications by the Participant to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to Participant’s address as recorded in the records
of the Company.
 
14.           Governing Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware without regard to its
conflict of law principles.
 
15.           Electronic Transmission.  The Company reserves the right to
deliver any notice or Award by email in accordance with its policy or practice
for electronic transmission and any written Award or notice referred to herein
or under the Plan may be given in accordance with such electronic transmission
policy or practice.
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 




ALLIANCE DATA SYSTEMS
CORPORATION




By:
Leigh Ann Epperson
SVP, General Counsel and Secretary








PARTICIPANT




_______________________
[PARTICIPANT NAME]



 
 
6

--------------------------------------------------------------------------------